DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-6 and 8-21 have been examined in this application. Claims 1, 3-6, 8, 10-15 and 17-20 are amended. Claim 7 is canceled. Claim 21 is new. This is a Final Office Action in response to Arguments and Amendments filed on 12/17/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response the Arguments and Amendments dated 12/17/2021, with respect to the “Rejections under 35 USC 112(a)” section on page 8, the Applicant argues that claim 13 should not be rejected under 112(a). This argument is persuasive. Therefore, the 112(A) rejection to claim 13 has been withdrawn. 
  In response to the “Rejections Under 35 USC 112(b)” section on pages 9-11, the Applicant argues the amended claim language overcomes the 112(b) rejections. The amended claim language overcomes the original 112(b) rejections. However, there are still 112(b) rejections remaining. Please see 112(b) section of the office action below. 
In response to the “Rejections of Claims 1, 8 and 15 under 35 USC 101” section on pages 12-13. The Applicant argues that the amended claim language overcomes the rejection by providing particular instructions to a first unmanned aerial vehicle and details of how the vehicle control for completing the service is performed based on the instruction. Therefore, the claim language practically integrates the judicial exception. This argument is persuasive. Therefore the 101 rejection has been withdrawn.
In response to the “Rejection under 35 USC 103” section on pages 13-16, the Applicant argues that the prior art does not disclose the amended claim language of “the first unmanned aerial vehicle being configured to determine, based on a weather condition that is detected by the sensor of the first unmanned aerial vehicle, that the first unmanned aerial vehicle should check a weather forecast for an area in which the first unmanned aerial vehicle is located, the first unmanned aerial vehicle being further configured to determine, based on the weather forecast, if the first unmanned aerial vehicle should continue to perform the non- Appln. No 16/056,076Page 3 of 21 Reply to Non-Final Office Action of October 4, 2021 Docket No. 2017-0503_7785-2649Azero portion of the service or if the first unmanned aerial vehicle should abort performance of the non-zero portion of the service”, this argument is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art reference Elkabetz et al. (US 2019/0229416).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

    Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… providing, by the device, instructions to the first unmanned aerial vehicle to perform the non-zero portion of the service …”, the wording is unclear and therefore indefinite because it is unclear whether the “device” referenced is the same device used to obtain a request or a device of the “one or more devices” of the unmanned aerial vehicle. The limitation is interpreted so that the instructions are provided by the same device that obtains a request for service.  
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 15 and for failing to cure the deficiencies listed above. 
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations referencing “… further comprising determining, by the device …” in claim 17, “providing, by the device …” in claims 18-20 and “obtaining, by the device” in claim 20, the wording is unclear and therefore indefinite because it is unclear which “device” of the independent claim 15 is being referenced. Is the “device” referenced is the same device used to obtain a request or a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of Elkabetz et al. (US 2019/0229416). 

Examiner’s Note: Support for Elkabetz et al. (US 2019/0229416) is found in provisional application 62/609,096. 

As per Claim 1, Cantrell et al. discloses a server comprising:  
a processor ([0084-0085] Processor 612); and 
a memory coupled with the processor, the processor configured to execute computer- readable instructions stored in the memory, the computer-readable instructions stored in the memory comprising computer-readable instructions for ([0084-0085] Memory 614 coupled to Processor 612):
([0036-0037, 0081, 0101]; Obtain a request from a user or a UAV which specifies a geographic location of the task); 
determining that a non-zero portion of the service can be performed by a first unmanned aerial vehicle of a plurality of unmanned aerial vehicles based on a percentage of the service that can be executed by the first unmanned aerial vehicle  ([0036-0037, 0044, 0046]; Determine task can be completed by first UAV wherein task is percentage of an original task),  

While Cantrell et al. discloses determining a percentage of service that may be executed based on a ledger indicating the completion status, Cantrell et al. does not explicitly disclose that this ledger is in the form of a table. 

However, Aryal et al. teaches: that completion of a task may be indicated in the form of a table ([0034] Task status is stored in a table in the memory 32). 

The primary reference, Cantrell et al., teaches storing completion information in the form of a ledger. The sole difference between the primary reference and the claimed subject matter is that the primary reference doesn’t explicitly disclose storing the information in a table. The secondary reference, Aryal teaches, shows storing completion information in the form of a table. Since each individual element and its functions are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but the very combination itself. Thus, the simple substitution of one known element for another to product predictable results renders the claim obvious. 

Furthermore, Cantrell et al. discloses:
wherein the first unmanned aerial vehicle comprises one or more devices the one or more devices comprising a sensor ([0022, 0028-0029]; Fig. 2-5 UAV includes one or more tool systems, tools and sensors); and 
based on determining that the non-zero portion of the service can be performed by the first unmanned aerial vehicle, providing instructions to the first unmanned aerial vehicle to perform the non-zero portion of the service ([0036-0037, 0050]; Determine that a task can be performed based on a first UAV’s capabilities. Instructions are provided to the UAV to perform the task – for example locations, routing, instructions on how to perform etc.), the first unmanned aerial vehicle being configured to determine, based on a weather condition and historical weather information, if the first unmanned aerial vehicle should continue to perform the non- Appln. No 16/056,076Page 3 of 21zero portion of the service or if the first unmanned aerial vehicle should abort performance of the non-zero portion of the service ([0046, 0073-0074, 0079] Based on wind data and historical wind data effects, the UAV makes a determination whether the UAV should continue performing the service or another UAV should take over) 

While Cantrell et al. discloses a UAV using weather information, for example wind information, to determine if a service should be performed or aborted, Cantrell et al. does not disclose wherein the weather information is determined by the steps of: based on a weather condition that is detected by the sensor of the first unmanned aerial vehicle, determine that the first unmanned aerial vehicle should check a weather forecast for an area in which the first unmanned aerial vehicle is located. 

Elkabetz et al. teaches: wherein the weather information is determined by the steps of: based on a weather condition that is detected by the sensor of the first unmanned aerial vehicle, determine to check a weather forecast for an area in which the first unmanned aerial vehicle is located ([0064-0067, 0091-0092]; Table 2 Based on UAV weather sensor determining weather information, such as wind speed, a comparison is made to a commercially available weather forecast to determine errors).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the above limitations as detailed in Elkabetz et al. with the motivation being to obtain more accurate weather data by filtering out errors and to reduce data that needs to be processed as detailed in Elkabetz et al. [0091-0092]. 

As per Claim 2, Cantrell et al. discloses the server of claim 1, wherein the first unmanned aerial vehicle comprises a re-attachable container ([0029, 0045]; UAV comprises a container, such as a dispenser or package securing system, that can be coupled and uncoupled).

As per Claim 4, Cantrell et al. discloses the server of claim 1, wherein the computer-readable instructions are further for:
analyzing the request for the service to determine a lifting capability threshold for completing the service ([0036, 0047, 0050]; Analyze task request to determine the required tool systems and the associated required lift capacity to lift the weight of the tool system (lifting capacity threshold)) and 
selecting the first unmanned aerial vehicle based on the analyzing of the request for the service ([0047, 0050]; UAVs may be selected based on their lifting capabilities).

Claim 8, Cantrell et al. discloses a system comprising 
a first unmanned aerial vehicle ([0036] UAV); 
and a server comprising ([0084-0085]): 
	a processor ([0084-0085] Processor 612); and 
	a memory coupled with the processor, the processor configured to execute computer- readable instructions stored in the memory, the computer-readable instructions stored in the memory comprising computer-readable instructions for ([0084-0085] Memory 614 coupled to Processor 612):
obtaining a request for a service, the request comprising a location for the service to be performed ([0036-0037, 0081, 0101]; Obtain a request from a user or a UAV which specifies a geographic location of the task); 
determining that a non-zero portion of the service can be performed by a first unmanned aerial vehicle of a plurality of unmanned aerial vehicles based on a percentage of the service that can be executed by the first unmanned aerial vehicle  ([0036-0037, 0044, 0046]; Determine task can be completed by first UAV wherein task is percentage of an original task),  

While Cantrell et al. discloses determining a percentage of service that may be executed based on a ledger indicating the completion status, Cantrell et al. does not explicitly disclose that this ledger is in the form of a table. 

However, Aryal et al. teaches: that completion of a task may be indicated in the form of a table ([0034] Task status is stored in a table in the memory 32). 

Cantrell et al., teaches storing completion information in the form of a ledger. The sole difference between the primary reference and the claimed subject matter is that the primary reference doesn’t explicitly disclose storing the information in a table. The secondary reference, Aryal teaches, shows storing completion information in the form of a table. Since each individual element and its functions are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but the very combination itself. Thus, the simple substitution of one known element for another to product predictable results renders the claim obvious. 

Furthermore, Cantrell et al. discloses:
wherein the first unmanned aerial vehicle comprises one or more devices the one or more devices comprising a sensor ([0022, 0028-0029]; Fig. 2-5 UAV includes one or more tool systems, tools and sensors); and 
based on determining that the non-zero portion of the service can be performed by the first unmanned aerial vehicle, providing instructions to the first unmanned aerial vehicle to perform the non-zero portion of the service ([0036-0037, 0050]; Determine that a task can be performed based on a first UAV’s capabilities. Instructions are provided to the UAV to perform the task – for example locations, routing, instructions on how to perform etc.), the first unmanned aerial vehicle being configured to determine, based on a weather condition and historical weather information, if the first unmanned aerial vehicle should continue to perform the non- Appln. No 16/056,076Page 3 of 21zero portion of the service or if the first unmanned aerial vehicle should abort performance of the non-zero portion of the service ([0046, 0073-0074, 0079] Based on wind data and historical wind data effects, the UAV makes a determination whether the UAV should continue performing the service or another UAV should take over) 

While Cantrell et al. discloses a UAV using weather information, for example wind information, to determine if a service should be performed or aborted, Cantrell et al. does not disclose wherein the weather information is determined by the steps of: based on a weather condition that is detected by the sensor of the first unmanned aerial vehicle, determine that the first unmanned aerial vehicle should check a weather forecast for an area in which the first unmanned aerial vehicle is located. 

However, Elkabetz et al. teaches: wherein the weather information is determined by the steps of: based on a weather condition that is detected by the sensor of the first unmanned aerial vehicle, determine to check a weather forecast for an area in which the first unmanned aerial vehicle is located ([0064-0067, 0091-0092]; Table 2 Based on UAV weather sensor determining weather information, such as wind speed, a comparison is made to a commercially available weather forecast to determine errors).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the above limitations as detailed in Elkabetz et al. with the motivation being to obtain more accurate weather data by filtering out errors and to reduce data that needs to be processed as detailed in Elkabetz et al. [0091-0092]. 

As per Claim 9, Cantrell et al. discloses the system of claim 8, wherein the first unmanned aerial vehicle comprises a re-attachable container ([0029, 0045]; UAV comprises a container, such as a dispenser or package securing system, that can be coupled and uncoupled).

As per Claim 11, Cantrell et al. discloses the system of claim 8, wherein the computer-readable instructions are further for:
analyzing the request for the service to determine a lifting capability threshold for completing the service ([0036, 0047, 0050]; Analyze task request to determine the required tool systems and the associated required lift capacity to lift the weight of the tool system (lifting capacity threshold)) and 
selecting the first unmanned aerial vehicle based on the analyzing of the request for the service ([0047, 0050]; UAVs may be selected based on their lifting capabilities).

As per Claim 15, Cantrell et al. discloses a method comprising: 
obtaining, by a device, a request for a service, the request comprising a location for the service to be performed ([0036-0037, 0081, 0101]; Obtain a request from a user or a UAV which specifies a geographic location of the task); 
determining, by the device, that a non-zero portion of the service can be performed by a first unmanned aerial vehicle of a plurality of unmanned aerial vehicles based on a percentage of the service that can be executed by the first unmanned aerial vehicle  ([0036-0037, 0044, 0046]; Determine task can be completed by first UAV wherein task is percentage of an original task),  

While Cantrell et al. discloses determining a percentage of service that may be executed based on a ledger indicating the completion status, Cantrell et al. does not explicitly disclose that this ledger is in the form of a table. 

Aryal et al. teaches: that completion of a task may be indicated in the form of a table ([0034] Task status is stored in a table in the memory 32). 

The primary reference, Cantrell et al., teaches storing completion information in the form of a ledger. The sole difference between the primary reference and the claimed subject matter is that the primary reference doesn’t explicitly disclose storing the information in a table. The secondary reference, Aryal teaches, shows storing completion information in the form of a table. Since each individual element and its functions are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but the very combination itself. Thus, the simple substitution of one known element for another to product predictable results renders the claim obvious. 

Furthermore, Cantrell et al. discloses:
wherein the first unmanned aerial vehicle comprises one or more devices the one or more devices comprising a sensor ([0022, 0028-0029]; Fig. 2-5 UAV includes one or more tool systems, tools and sensors); and 
based on determining that the non-zero portion of the service can be performed by the first unmanned aerial vehicle, providing, by the device, instructions to the first unmanned aerial vehicle to perform the non-zero portion of the service ([0036-0037, 0050]; Determine that a task can be performed based on a first UAV’s capabilities. Instructions are provided to the UAV to perform the task – for example locations, routing, instructions on how to perform etc.), the first unmanned aerial vehicle being configured to determine, based on a weather condition and historical weather information, if the first unmanned aerial vehicle should ([0046, 0073-0074, 0079] Based on wind data and historical wind data effects, the UAV makes a determination whether the UAV should continue performing the service or another UAV should take over) 

While Cantrell et al. discloses a UAV using weather information, for example wind information, to determine if a service should be performed or aborted, Cantrell et al. does not disclose wherein the weather information is determined by the steps of: based on a weather condition that is detected by the sensor of the first unmanned aerial vehicle, determine that the first unmanned aerial vehicle should check a weather forecast for an area in which the first unmanned aerial vehicle is located. 

However, Elkabetz et al. teaches: wherein the weather information is determined by the steps of: based on a weather condition that is detected by the sensor of the first unmanned aerial vehicle, determine to check a weather forecast for an area in which the first unmanned aerial vehicle is located ([0064-0067, 0091-0092]; Table 2 Based on UAV weather sensor determining weather information, such as wind speed, a comparison is made to a commercially available weather forecast to determine errors).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the above limitations as detailed in Elkabetz et al. with the motivation being to obtain more accurate weather data by filtering out errors and to reduce data that needs to be processed as detailed in Elkabetz et al. [0091-0092]. 

Claim 16, Cantrell et al. discloses the method of claim 15, wherein the first unmanned aerial vehicle comprises a re-attachable container ([0029, 0045]; UAV comprises a container, such as a dispenser or package securing system, that can be coupled and uncoupled).

As per Claim 17, Cantrell et al. discloses the method of claim 15, further comprising determining, by the device, that the first unmanned aerial vehicle can perform the non-zero portion of the service based on a threshold lifting capability to perform the service ([0036, 0047, 0050]; Analyze task request to determine the required tool systems and the associated required lift capacity to lift the weight of the tool system (lifting capacity threshold) and select UAV based on their lifting capabilities).

As per Claim 19, Cantrell et al. discloses the method of claim 15, further comprising providing, by the device, other instructions to an autonomous vehicle to transport a plurality of re-attachable containers to the location for use by the first unmanned aerial vehicle to perform the non-zero portion of the service ([0029, 0045-0046, 0065, 0067, 0071-0073]; Based on determining low tank level, low weight or power level, a second UAV is directed to bring one or more additional tools or tool system, such as a dispenser or package securing system, to perform the service).

As per Claim 21, Cantrell et al. discloses the server of claim 1, wherein: 
the weather condition comprises a wind gust ([0046, 0073-0074]; Wind speed condition determined); and 
the first unmanned aerial vehicle checks historical weather information ([0079] Historic wind impacts)

Cantrell et al. discloses the above limitations, Cantrell et al. does not disclose checking a website for a weather forecast. 

However, Elkabetz et al. teaches:
checking a website for the weather forecast ([0064; 0091-0092] Commercial network, such as The Weather Company forecast is checked).

The motivation to combine Cantrell et al. and Elkabetz et al. is provided in the rejection to claim 1. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of Elkabetz et al. (US 2019/0229416) in further view of McMaster et al. (US 2016/0082460 A1). 

As per Claim 3, Cantrell et al. discloses the server of claim 1, wherein the one or more devices comprise a dispenser ([0019, 0044-0045] UAV includes dispenser).

While Cantrell et al. discloses the UAV including a dispenser, Cantrell et al. does not explicitly disclose that the dispenser is a paint dispenser. 

However, McMaster et al. teaches: 
the one or more devices comprise paint dispenser ([0036, 0041]; Fig. 2 UAV includes dispenser nozzle 230 for painting)

 Cantrell et al. to include in the above limitations as detailed in McMaster et al., with the motivation being to reduce human work by completing painting tasks by and UAV and prevent bumping the surface to be painted as detailed in McMaster et al. [0041].   

As per Claim 10, Cantrell et al. discloses the system of claim 8, wherein the one or more devices comprise a dispenser ([0019, 0044-0045] UAV includes dispenser).

While Cantrell et al. discloses the UAV including a dispenser, Cantrell et al. does not explicitly disclose that the dispenser is a paint dispenser. 

However, McMaster et al. teaches: 
the one or more devices comprise paint dispenser ([0036, 0041]; Fig. 2 UAV includes dispenser nozzle 230 for painting)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the above limitations as detailed in McMaster et al., with the motivation being to reduce human work by completing painting tasks by and UAV and prevent bumping the surface to be painted as detailed in McMaster et al. [0041].   

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of Elkabetz et al. (US 2019/0229416) in further view of Gil (US 2017/0313421 A1).

Claim 5, Cantrell et al. discloses the server of claim 1, wherein the computer-readable instructions are further for providing other instructions to an autonomous vehicle to assist a subset of the plurality of vehicles, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0020, 0036, 0046-0047]; Providing instructions to a second UAV or UGV to assist with a task, for example by coupling to a first UAV).

While Cantrell et al. discloses providing instructions to an autonomous vehicle to assist in a task, for example by coupling to a first unmanned aerial vehicle, Cantrell et al. does not disclose that these instructions cause the autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles to the location to perform the service. 

However, Gil teaches: 
the operations further comprising providing instructions to an autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles192017-0503/101900.002164 Patent to the location to perform the service, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0115 - 0116]; Fig. 1 delivery vehicle 10 is used to transport UAVs to perform a service, additionally vehicle 10 may be a manned or unmanned delivery vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the task information instructions for a UGV to transport UAVs, as detailed in Gil, with the motivation being to conserve battery power of the UAVs as noted in Gil  ([0111]).  

Claim 12, Cantrell et al. discloses the system of claim 8, wherein the computer-readable instructions are further for providing other instructions to an  autonomous vehicle to assist a subset of the plurality of vehicles, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0020, 0036, 0046-0047]; Providing instructions to a second UAV or UGV to assist with a task, for example by coupling to a first UAV).

While Cantrell et al. discloses providing instructions to an autonomous vehicle to assist in a task, for example by coupling to a first unmanned aerial vehicle, Cantrell et al. does not disclose that these instructions cause the autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles to the location to perform the service. 

However, Gil teaches: 
the operations further comprising providing instructions to an autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles192017-0503/101900.002164 Patent to the location to perform the service, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0115 - 0116]; Fig. 1 delivery vehicle 10 is used to transport UAVs to perform a service, additionally vehicle 10 may be a manned or unmanned delivery vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the task information instructions for a UGV to transport UAVs, as detailed in Gil, with the motivation being to conserve battery power of the UAVs as noted in Gil  ([0111]).  

Claim 18, Cantrell et al. discloses the method of claim 15, further comprising providing, by the device, instructions to an autonomous vehicle to assist a subset of the plurality of vehicles, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0020, 0036, 0046-0047]; Providing instructions to a second UAV or UGV to assist with a task, for example by coupling to a first UAV).

While Cantrell et al. discloses providing instructions to an autonomous vehicle to assist in a task, for example by coupling to a first unmanned aerial vehicle, Cantrell et al. does not disclose that these instructions cause the autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles to the location to perform the service. 

However, Gil teaches: 
the operations further comprising providing instructions to an autonomous vehicle to transport a subset of the plurality of unmanned aerial vehicles192017-0503/101900.002164 Patent to the location to perform the service, wherein the subset of the plurality of unmanned aerial vehicles comprises the first unmanned aerial vehicle ([0115 - 0116]; Fig. 1 delivery vehicle 10 is used to transport UAVs to perform a service, additionally vehicle 10 may be a manned or unmanned delivery vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include in the task information instructions for a UGV to transport UAVs, as detailed in Gil, with the motivation being to conserve battery power of the UAVs as noted in Gil  ([0111]).  

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of Elkabetz et al. (US 2019/0229416) in further view of Russell (US 2019/0031343 A1)

As per Claim 6, Cantrell et al. discloses the server of claim 1,  wherein the computer-readable instructions are further for providing other instructions to an  autonomous vehicle to pick up a first re-attachable container of a plurality of re-attachable containers from the location after a low level is reached for a first re-attachable container of the plurality of re- attachable containers ([0050-0051, 0071-0072, 0107]; Fill level of reservoirs can be used to determine when there is a low tank requiring a second autonomous vehicle to pick up the dispenser).

While Cantrell et al. discloses providing instructions to a second autonomous vehicle as described based on a re-attachable container reaching a low level, Cantrell et al. does not explicitly disclose this is based on a determination that a threshold amount of substance has been removed. 

However, Russell teaches: determining a low-level based on a threshold amount of substance has been removed ([0018] Determine re-fill required based on liquid dropping below threshold). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include the above limitation as detailed in Russell with the motivation being to control cleaning in an efficient manner while conserving water as detailed in Russell [0007, 0011]. 

Claim 13, Cantrell et al. discloses the system of claim 8, wherein the computer-readable instructions are further for providing other instructions to an autonomous vehicle to pick up a plurality of re-attachable containers container from the location after a low level is reached for a first re-attachable container of the plurality of re-attachable containers ([0050-0051, 0071-0072, 0107]; Fill level of reservoirs can be used to determine when there is a low tank requiring a second autonomous vehicle to pick up the dispenser. Additional dispensers may be picked up after the first).

While Cantrell et al. discloses providing instructions to a second autonomous vehicle as described based on a re-attachable container reaching a low level, Cantrell et al. does not explicitly disclose this is based on a determination that a threshold amount of substance has been removed. 

However, Russell teaches: determining a low-level based on a threshold amount of substance having been removed ([0018] Determine re-fill required based on liquid dropping below threshold). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include the above limitation as detailed in Russell with the motivation being to control cleaning in an efficient manner while conserving water as detailed in Russell [0007, 0011]. 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0072415 A1) in view of Aryal et al. (US 2010/0289633 A1) in further view of Elkabetz et al. (US 2019/0229416) in further view of Alkarmi et al. (US 10,049,236 B1)

Claim 14, Cantrell et al. discloses the system of claim 8, wherein the computer-readable instructions are further for:
obtaining an alert that a threshold amount of a supply has been reached ([0046, 0065, 0067, 0071-0073]; Low tank level or weight due to dispensing is detected. Alternatively, low power level reads on the threshold amount of supply) and 
based on alerts, providing other instructions to an autonomous vehicle to transport a plurality of re-attachable containers to the location for use by the first unmanned aerial vehicle to perform the non-zero portion of the service ([0029, 0045-0046, 0065, 0067, 0071-0073]; Based on determining low tank level, low weight or power level, a second UAV is directed to bring one or more additional tools or tool system, such as a dispenser or package securing system, to perform the service). 

While Cantrell et al. discloses the above limitations including transferring a plurality of re-attachable containers based on the described alert, Cantrell et al. does not explicitly disclose transferring a plurality of re-attachable containers based on a single alert. 

However, Alkarmi et al. teaches: based on a single alert, a UAV may transport a plurality of re-attachable containers (4:32-35, 5:60-61, 6:35-37, 25:62-67, Fig. 3 UAV transports plurality of reusable containers in response to an alert indicating multiple items needing replacement).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include the above limitations as detailed in Alkarmi et al. with the motivation being to increase efficiency by reducing the number of trips and to ensure that the delivered materials are maintained in good condition as detailed in Alkarmi et al. 25:62-67. 

Claim 20, Cantrell et al. discloses the method of claim 15, further comprising: 
obtaining, by the device, an alert that a threshold amount of a supply has been reached ([0046, 0065, 0067, 0071-0073]; Low tank level or weight due to dispensing is detected. Alternatively, low power level reads on the threshold amount of supply) and 
based on alerts, providing, by the device, other instructions to an autonomous vehicle to transport a plurality of re-attachable containers to the location for use by the first unmanned aerial vehicle to perform the non-zero portion of the service ([0029, 0045-0046, 0065, 0067, 0071-0073]; Based on determining low tank level, low weight or power level, a second UAV is directed to bring one or more additional tools or tool system, such as a dispenser or package securing system, to perform the service). 

While Cantrell et al. discloses the above limitations including transferring a plurality of re-attachable containers based on the described alert, Cantrell et al. does not explicitly disclose transferring a plurality of re-attachable containers based on a single alert. 

However, Alkarmi et al. teaches: based on a single alert, a UAV may transport a plurality of re-attachable containers (4:32-35, 5:60-61, 6:35-37, 25:62-67, Fig. 3 UAV transports plurality of reusable containers in response to an alert indicating multiple items needing replacement).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cantrell et al. to include the above limitations as detailed in Alkarmi et al. with the motivation being to increase efficiency by reducing the number of trips and to ensure that the delivered materials are maintained in good condition as detailed in Alkarmi et al. 25:62-67. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619